McCay, Judge.
1. It is very possible that the truth of this case does not appear in the record, and that it was not brought out on the trial. As the case is presented to us, we are unable to find any fault with the Judge for admitting the statements of the prisoner. It does not appear that lie made any confession to Mr. Farrow. All that appears is that he promised to do so. It would be pushing the caution and charity of the law very far to refuse the statements made at the jail, under this state of the case. We recognize the 'rule, that, if a confession be drawn out by improper influences, statements respecting it, though made to persons in no way connected with the first statement, will not be received, until it be shown that the accused was entirely free from the improper influences. We are not prepared to say that a confession, made to Mr. Farrow, would have or would have not been admissible. We have no means of knowing whether Mr. Farrow’s promises acted on his mind ; simply because, so far as the record shows, he made no confession to him. Nor is there anything in the proof going to show that what came out at the jail was in the least influenced by Mr. Farrow’s promises. Indeed, what occurred at the-jail seems, affirmatively, to have come out in violation of his pledge to Mr. Farrow, since that confession was to be in writing.
2. We see no error in the action of the Court in making the preliminary examination before the jury. The truth is, *55it is only before the jury it can be made. It would be a wrong to the prisoner to make it in any other way. The decision of the Judge that confessions are admissible is only prima facie, by the Judge. If he admits them, it is still his” duty to instruct the jury that, if they were not freely made they should reject them as evidence; and, in any event, the jury will consider the circumstances under which they were made, in determining their weight. It is no reply to this to say that, by this course, the jury will ordinarily hear the confessions, and that they will necessarily affect their minds. This is quite an uncomplimentary argument, as respects the jury, and we do not consider it of much weight. It would be impossible to conduct a jury trial on this principle. In most cases it is impossible for the Judge to determine the admissibility of evidence until he knows what the evidence is. Experience has proven that juries will not give any weight to evidence which the Judge tells them is not before them. At any rate, this, if it be an evil, is an evil inevitable, in jury trials.
3. The Statute Code, section ......, makes the statement of the prisoner evidence for what it is worth. We see no reason why statements thus made should not be contradicted as well as other statements he may make. It is always good evidence to show that a prisoner has made untrue or contradictory statements concerning the matter of which he is accused.
4. Prima facie, all persons are to be considered sane, and this is true in criminal as well as civil trials. If this be the legal presumption, it would seem to follow that unless the jury are satisfied of insanity, they must consider the prisoner sane. Perhaps the word satisfied is rather strong, and were there any evidence here of insanity, we might hesitate to sustain the Judge. Rut there seems to have been no such evidence. The rambling statement of the prisoner is, it is true, very incoherent, but it would be rather dangerous to give much weight to an evidence of insanity so liable to imposition as this. The wickedness of the crime and the want of *56apparent motive, would be equally dangerous. Motives are generally hard to discover, and wickedness is unfortunately incident to human nature, even in sane people. We are free to say that we are not disposed to look kindly on pleas of insanity that have their strongest evidence in the enormity of the crime, and that are not thought of until it becomes important to excuse a violator of the law. So far as appears from the record in this case, there was no other evidence of insanity but the enormity of the crime and the incoherence of the prisoner's statement to the jury, and, even if we were satisfied that the charge of the Judge, to the effect that they must be satisfied of the insanity of the prisoner before they could find him not guilty, on that ground, we would not grant a new trial, simply because there was here no evidence of insanity.
5. Our Code provides that “a confession alone, uncorroborated by other evidence, will not justify a conviction.” It is contended that, by this clause of the Code, it is necessary there shall be corroboration of the confession in that part of it which acknowledges that the prisoner committed the crime. To make out any case of guilt, there are two essential ingredients: First, a crime, must be committed, and the person charged must be the party who committed it. One of these elements is just as essential as the other. If one confesses that he has committed a crime, that is not sufficient to convict. But if it be proven that just such a crime as he acknowledges was, in fact, committed, does not this corroborate his confession ? The Code does not fix the amount of corroboration. It does not say that it shall be corroborated in a number of particulars, but simply that a confession alone, uncorroborated by other evidence, shall not be sufficient. To require a confession to be corroborated in every particular, would be to say that a confession is not sufficient, unless there be other evidence, sufficient without the confession, which would be absurd. We do not feel authorized to draw any line. The confession must be corroborated, *57but how far, and in what particulars, is not said. That there has been an unlawful killing, is, in a case of a charge of murder, one particular, and an important one. Each case must stand on its own footing, the jury being the judges. And if they convict on a confession which is corroborated by only one circumstance, the rule is complied with; the strength of that circumstance is to be judged of by the jury, according to the case. In the case before us, the confession is, in fact, corroborated in several particulars. The prisoner admits enmity to the deceased; the killing was with the weapons mentioned; it was an assassination, as mentioned, etc.
6. We think the verdict in this case amply sustained by the evidence; and believing, as we do, that there was no material error in the rulings of the Court, we affirm the judgment.